 480DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 295, Air Freight Chauffeurs,Handlers,Ware-housemen and AlliedWorkers, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of AmericaandPandairFreight, Inc. Case 29-CC-428June 16, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOthe Respondent Union denied all allegations that it hadcommitted any unfair labor practices.At the hearing, all parties were represented by counsel.Allwere given full opportunity to examine and cross-examine witnesses. At the conclusion of the hearing, oralargument was presented by the General Counsel, butwaived by the other parties. On January 13, 1975, allparties submitted briefs.Upon the entire record in the case, including the briefs ofcounsel, and from his observation of the witnesses, I makethe following:FINDINGS OF FACTOn February 27, 1975, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding. Thereafter, the Respondent Union filedexceptions and a supporting brief, the ChargingParty filed an answering brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Local 295, AirFreight Chauffeurs, Handlers,Warehousemen andAlliedWorkers, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, Brooklyn, New York, its officers, agents,and representatives, shall take the action set forth insaid recommended Order.DECISIONSTATEMENTOF THE CASEROBERT E.MuLLIN, Administrative Law Judge: Thiscase was heardin Brooklyn, New York, on December 16and 17, 1974, pursuant to a charge duly filed and served,'and a complaint issued on November 6, 1974. Thecomplaint presents questions as to whether the RespondentviolatedSection 8(b)(4)(i) and (ii)(B) of the National LaborRelationsAct, as amended (herein the Act). In its answerI.THE EMPLOYERSINVOLVEDOverseas Cargo Terminals, Inc. (herein OCT), a NewYork corporation, has its office and principal place ofbusiness at 167-43 148th Avenue, Jamaica, New York,where it is engaged in the operation of a bonded containerstation providing custom inspection facilities for goodsimported into the United States. During the year prior toissuance of the complaint, a representative period, it hadtotal revenues of over $180,000, of which amount servicesvalued in excess of $50,000 were performed for firmslocatedoutside the State of New York.2 Upon theforegoing facts, I find that Overseas Cargo Terminals, Inc.,is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.Pandair Freight, Inc., a Delaware corporation (hereinPandair), has its office and place of business at 167-55148th Avenue, Jamaica, New York, where it is engaged inbusiness as an international freight forwarder.Action Air Freight, Inc. (herein Action), Air FreightTrucking (herem AFT), Bilkay's Express Co. (hereinBilkay's), BranchMotor Express (herein Branch), JerseyCoast Freight Lines, Inc. (herein Jersey Coast), LapadulaAir Freight Transfer, Inc. (herein Lapadula), SpringmeierShipping Co., Inc. (herein Springmeier), and Teterboro AirFreight, Inc. (herein Teterboro), are over-the-road motorcarriers and, along with Pandair, are persons engaged incommerce and in industries affecting commerce within themeaning of Sections 2(1), (6), and (7) and 8(b)(4) of theAct.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent (herein Union or Local 295) is a labororganization within the meaning of Section 2(5) of the Act.M. THEALLEGED UNFAIR LABOR PRACTICESA.Preliminary StatementIn a telephone conversation on October 3, 1974,3 MarkDavidoff, secretary-treasurer of the Respondent Union,stated to George Flandorffer, Jr., terminal manager forOCT, that he had signed up all the employees of OCT andtoldFlandorffer that he should come to the unionheadquarters immediately to execute a collective-bargain-'The charge was filed onOctober 8, 1974.mg documentationwhichwas received in evidence while he was on the2The foregoing findings are based on the credible,undemed, testimonywitness stand.of George Flandorffer,Jr., terminal manager forOCT, and the corroborat-3All dateshereinare for the year1974 unless otherwise noted.218 NLRB No. 85 LOCAL 295, AIR FREIGHT CHAUFFEURS481ing agreement.Flandorffer declined to do so on the groundthatMortonBrautman,president of OCT, would be out ofthe city until the following Monday. Davidoff then toldhim "do notpick on your men from now until then" anddeclared thathe would speak to Brautman on Monday.On October 7, the next Monday, there was no furtherconversationwith Davidoff. Instead,Local,205 establisheda picket line at the entranceto the OCT premises andextendedit to include the Pandair dock. The Respondentdoes not seriouslycontest theallegationthat it engaged inpicketingin the latterarea.To the contention that this wassecondary action proscribed by Section 8(b)(4) of the Act,theRespondent'sanswer isa denial and a claim thatPandair and OCT are one and the same entity so that all ofits picketingwas primary. To the evidenceas to the issuesinvolved in this case we will now turn.B.The Relationship Between OCT and PandairOCT is engaged in handling inbound freight imports. Asa bonded container station, approved by the United StatesCustoms Service, it receives imports into the United Statesin sealed containers.These shipments are trucked to theOCT terminal by independent carriers. There they areunloaded and a customs inspector, who is on duty duringallbusinesshours at the OCT premises, checks thedocumentation. In the meantime, OCT, which has a totalof from three to four warehouse employees, breaks downthe cargo for customs examination. Thereafter, as thegoods are released, they are picked up for shipmentthroughout the United States by the truckers whom thecustoms brokers and importers involved have designated.Pandair is a licensed export freight forwarder for air andocean shipments.No customs agents are on duty at thePandairpremises,for Pandair has no contact with theCustoms Service other than in those situations where itprepares the documentation for the airline that is handlingcertain exports. Pandair receives goods for export in boxes,crates, and bales. After receipt, it arranges for the export ofthese goods, booking the shipment, and preparing thenecessary documents. In the operation of its terminal,Pandair has a staff of about 25 employees. Whereas OCThas only one office, that being the one in Jamaica, Pandair,in addition to its Jamaica office, has offices in Boston,Chicago, Los Angeles, and San Francisco.One hundred percent of the stock in both OCT andPandair is owned by Pandair Freight, Ltd. (hereinLimited), a foreign corporation based in Englalnd. MortonBrautman, the president of both Pandair and OCT, has no4 'Waldemar P. LeFeber, one of the Respondent's witnesses, testified thathe had a job interview with Brautman prior to hit being hired by OCT. Thefacts,as disclosed both by his testimony and that of Brautinan,establishthat, while Flandorffer was on vacation,LeFeber sought out Brautman toask fora job at OCT. The latter told him that he appeared to be qualified,but that as to such matters as wages and hours of work he would have toawait Flandorffer's return.LeFeber acknowledged that Brautman onlyindicated that he would be satisfied with him as an employee, but that alldetails as to his employment had to be deferred until Flandorffer's returnand to await the latter's decision.`sThe OCT warehouse employees work from 8 to 5, Monday throughFndsy, and are paid about $160 a week.The Pandair employees work from9 to S and average about $200 a week in wages.6 LeFeber,a warehousemanfor OCT,testified that on one evening heworked at the Pandair terminal and was paid by OCT. Flandorffer crediblystock in either corporation. He has a contract with LimitedWith the exception of an attorney Who is listed as anassistant secretary, but who takes no active role in eitherOCT or Pandair, Brautman is the only common official ofthe two corporations. According to, Brautmah, he is incharge of the day-to-day operations of Pandair, but ispresent at the Jamaicaterminalonly about 1 week out ofeverymonth. The balance ofhis time isspent, largely onPandair business at its branch offices throughout theUnited States and abroad. In his absence,,there are fourdepartment supervisors who operate the Pandair business.George Flandorffer,terminalmanager of OCT, is iiicharge of the day-to-day operationss of that, corporation.Although Brautman is the nominal head, both Flandorfferand Brautman credibly testified that the latter makes nomore than one or two visits a month,to the OCT office.Flandorffersets the wagesand working conditions anddoes the hiring and firing at OCT 4Both the pay and the hours of OCT employees differfrom those at Pandair.5 Only once in a 4-year period wasthere an interchange of personnel. That instance involvedmerely one employee for a period of only a few hours.' Asnoted above there is no common supervision of thePandair and OCT employees. Finally, the books of eachcompany are kept separately and audited by differentaccounting firms.'Not only is there no significant interchange of personnel,there is no significant interchange of equipment betweenPandair and OCT, The Respondent brought out thatoccasionally thePandairwarehousemen borrowed aHyster forklift loader, referred to generally as a "hi-lo,"from OCT. Brautman testified that Pandair ordered a hi-low from the Hyster factory in April 1974 and that, at thetime of the hearing and after many delays, delivery waspromised for January 1975. According to Brautman, in themeantime and while awaiting delivery of its own forklift,Pandair sometimes used the hi-lo which OCT owned.Flandorffer testified that the OCT hi-lo is also borrowed byG.M.L., anindependent trucking firm that occupies thepremisesnext door, and by Forward Air, a shipper that islocated in a nearby building. According to Flandorffer, onoccasion, OCT, inturn, sometimesborrows another forkliftfrom Forward Air.OCT and Pandair have their Jamaica offices at oppositeends of a large terminal warehouse not far from the JohnF.Kennedy International Airport.Witnesses estimatedthat the building is about 200 feet long. OCT has about4,000 square feet at its 167-43 148th Avenue address andtestifiedthat, in September,LeFeber asked him for some overtime work,that none was available at OCT, that heinquiredon LeFeber's behalf at theoffice ofthe presidentof G.M.L., a trucking firm in the same warehouse,and after finding thatno work was available there,he learned that, due toan emergency, Pandair could use LeFeber,whereuponhe arranged for theemployee tosecure several hours of overtime working for Pandair. LeFebertestified that Thomas M. Moffitt, a coworker at OCT, had also worked forPandairunder similar circumstances. Moffitt,however,on being called tothe stand by the GeneralCounsel, denied thathe had ever worked forPandair.His denial was credible.He also credibly testifiedthat he did notknowof any occasion when a Pandaemployeeworked at the OCTterminal.TTheaccounting for Pandair is handledby the firmof Haskins & Sells,and the accountant for OCT is David Goffman, a private entrepreneur in noway associated with Haskins & Sells. 482DECISIONSOF NATIONALLABOR RELATIONS BOARDPandair has about 8,000 square feet at 167-55 148thAvenue. In between these two companies, one an importer,the other an exporter, there is located the independenttrucking company, referred to earlier as G.M.L. Thebuilding isowned by the Idlewild Holding Corporation,another entity unrelated to any of the principals in thiscase.OCT has a lease for the entire building and, in turn,sublets space to Pandair,as well as toG.M.L., the truckingfirm, to B.L.G., a Swiss freight forwarder and brokeragehouse, and to J & A Shipping, Inc., a customs housebroker.None of the last three named entities has anyconnectionwith either OCT or Pandair. There are wallsthroughout the building which separate the firms one fromthe other. The only entrance to either OCT or Pandairpremisesisvia the public entrance for each on 148thAvenue. There is no intercommunication system betweenthe two offices and each company has its own telephonenumber.The Respondent sought to establish that most of OCT'swork was done for Limited, the English parent company ofboth OCT and Pandair. In support of this thesis, the Unioncalled onewitness,Roger Schilder, who testified thatduring the time that he had handled airway bills and otherdocumentation for OCT the bills were marked "Shipped byPandair Freight, Ltd.," and that every page of the book heused for these entries had "Pandair Freight, Ltd." writtenon it. From this evidence, Schilder came to the conclusionthat OCT dealt only with Limited. On cross-examination,Schilder conceded that he had been hired the week beforethe strike began, that he had worked only 4 full days beforejoining the pickets and that most of the time he wasworking as a warehouseman, rather than in the office. Hefurther acknowledged that his testimony as to the book-keeping practices at OCT were actually based on less than3 hours of office experience during the course of his verybrief employment. Subsequent to his appearance on thestand, theGeneral Counsel called TerminalManagerFlandorffer who credibly testified that the OCT office kepta separateentry book for each customer and that OCT hadnumerousother customers besides Limited, for each one ofwhich it had an individual record book. Flandorffer furthertestified,credibly and without' contradiction, that thequantity of work for these other customers substantiallyexceeded the work which was done for Limited. Flandorf-fer's testimony in this connection was corroborated by alarge collectionof billing invoices from companies otherthanLimited, all of which were received in evidence .8C.The Alleged Unlawful ActivitiesThe picketingwhich the Respondent initiated onOctober 7 lasted until November 22, but at Pandair it wasdiscontinued on or about October 25. Prominent amongthe pickets were Michael Hunt, a trustee for the Respon-dent, and Mark Davidoff, secretary-treasurer of the Union.In addition to carrying signs that read "Overseas Cargo8 OCT handles one type of shipmentwhich involvesgoods that mayoriginate in Canada,but which are shipped through thePort of New Yorkfor shipping convenienceor economy. No duty is paidon these goods asthey pass through the latter,for theyare destinedfor Europe or Africa.Although the RespondentUnionendeavored to establish that most, ifnotall, of this particular type of shipment comes from Pandair Freight,Ltd., theTerminal on strike, Local 295 . . ." those picketing thePandair premises carried signs which read "PandairEmployees on strike" and "Employees of Pandair are notmembers of Local 295."From the outset of the picketing at Pandair, the driversof all common carrier trucks that sought to make deliverieswere stopped by the pickets. Among the carriers involvedwere Air Freight, AFT, Branch, Commodity Haulage,Emery Air Freight, Jersey Coast, Lapadula, Pinto Truck-ing,Railway Express, Springmeier, Teterboro, and Wings& Wheels.LeFeber testified that, while a picket, he told the driversfor several of the above-named companies that Pandairwas on strike. He further testified that Hunt, the unionofficial, similarly informed the drivers of many of thesesame carriers. Robert Harrington, a warehouse employeefor Pandair, credibly testified that on or about October 7,when a Railway Express truck backed up to the Pandairdock, a picket approached the driver and warned, "Don'tgo in, they're on strike." When Harrington protested to thedriver,whom he knew, that the Pandair employees werenot on strike, the picket declared "Pandair and OverseasCargo are one outfit, therefore, they're both on strike."With this, the driver for Railway Express drove off withoutmaking any attempt to unload. Jacob Rudolph, anotherwarehouseman for Pandair, gave similar credible testimonyas to an incident on or about October 7 when picketsLeFeber and Schilder spoke to the driver of a CommodityHaulage truck and immediately thereafter the driver leftthe dock without making any further attempt to unload hisshipment. Rudolph's testimony was uncontradicted, not-withstanding the fact that both LeFeber and Schilder weresubsequently called to the stand by the Respondent.Seymour Spergel, a supervisor for Pandair, testified as toseveral incidents which occurred on or about October 7andduring which pickets approached drivers for Teter-boro, Lapadula, and Jersey Coast as they were about tounload shipments at the Pandair dock. According toSpergel, immediately after a conversation with the pickets,the drivers, in each instance, discontinued their efforts tounload and left the premises. Spergel gave similar testimo-ny as to incidents which occurred during the followingweek when drivers for SpringmeierandBranch prepared tounload but stopped doing so when the Respondent'spickets arrived and shouted "These people are on strike;don't deliver .... " Spergel was a credible witness and histestimony was undenied and uncontradicted.Brautman testified that Action Air Freight was a regularcustomer of Pandair, but that during the course of thepicketing it made no deliveries to the Pandair docks. In aletter to Brautman dated October 15, Barbara LoFrese,president of Action Air Freight, described the pickets'demands on her drivers and stated that a telephone call tothe Union confirmed that Local 295 was striking Pandair.She concluded with the statement that she hoped that theevidence developed that this was done foronly'one customerof, Limited,namely, Scherring, a Canadian pharmaceutical firm,whereas numerousother freight forwarders use OCr for the same typeof service.The latterincluded Foremost Air Freight (a freight forwarder from Taipei), Airtrans (aBrazilianfumy, and GondrandBrothers(headquarters in Zurich). LOCAL295,AIR FREIGHT CHAUFFEURS483"troubles" would soon be over so that her company andPandair could resume doing business.Although the pickets informed the truckdrivers whoapproached the picket line that Pandair was on strike, noemployees of that company left work during the picketing.Whereas on October 3, Davidoff, the Respondent'ssecretary-treasurer,made a demand for recognition onFlandorffer and OCT, no such demand was made onPandair. Brautman testified, credibly and without contra-diction, that Pandair at no time receivedanycommunica-tion from Local 295 and that no one from the Union evercontacted him in his capacity as president of Pandair.During the lunch hour on about Wednesday, October 16,LeFeber and Schilder, as pickets for the Respondent,handed out union leaflets at the entrance of Pandair.LeFeber conceded, however, that during this briefpamphleteering no authorization cards'were distributed tothe employees of Pandair. Other than this short-lived effortat handbilling there was no evidence that Local 295 evermade any attempt to organize the Pandair work force. It issignificant, in connection with the timing of this purportedorganizational activity by the Respondent's pickets, that itdid not occur until after Pandair filed the 8(b)(4) chargeout of which the complaint in the instant case arose.9D.ConclusionsWith Respect to the AllegedViolations of the ActSection 8(b)(4)(i) and (ii)(B) reads, in relevant part, asfollows: (b) It shall be an unfair labor practice for a labororganization or its agents -(4)(i) to engage in, or to induce or encourage anyindividual employed by any person engaged in com-merce or in any industry affecting commerce to engagein, a strike or a refusal in the course of his employmentto use, manufacture, process, transport, or otherwisehandle or work onanygoods, articles,materials, orcommodities or to perform any services; or (ii) tothreaten, coerce, or restrainanyperson engaged incommerce or in an industry affecting commerce, whereiin either case an object thereof is:(B) forcing or requiring any person . . . to ceasedoing business with any other person,or forcingor requiringanyother employer to recognize orbargain with a labor organization as the repre-sentative of his employees unless such labororganization has been certified as the representa-tive of such employees under the provisions ofsection 9;ProvidedThat nothing contained inthisclause(B) shall be construed to makeunlawful,where not otherwise unlawful, anyprimary strike or primary picketing; .. .On the facts found above,it is clear that by establishing apicket line in front of the Pandair terminal the Respondentengaged in the inducement proscribed in Section 8(b)(4)(i)with respect to the drivers of the numerous common9The charge in the present case was filed on October 8 and served on theRespondent by registered mail on October 9.carrierswho thereafter refused, in the course of theiremployment, to perform any services for their employerson discovering the picket line at the Pandair docks.Moreover, it is equally clear that, apart from the picket lineitself,theRespondent's agent,Hunt, and the picketscontacted the drivers personally to induce them not tomake such deliveries. It is likewise manifest that an objectof this conduct was to force or require the carriers namedabove to cease doing business with Pandair. All of thisconduct constituted a patent violation of Section 8(b)(4)(i)unless the action of the Respondent is saved by the provisoto Section 8(b)(4)(B).The evidence, as found above, establishes that theRespondent's only organizational activity prior to theconduct in question was directed to the warehouseemployees at the OCT terminal. Davidoff made a demandfor recognition only as to the OCT work force. No contactwas ever had with the officials of Pandair. The onlypermissible inference is that the Respondent's pressure onPandair was for the purpose of buttressing its demand onOCT, thereby forcing OCT to recognize and bargain withLocal 295.Subsequent to the filing of the charge that is involved inthe instant case the Respondent's pickets engaged in a briefmoment of handbilling at the entrance to the Pandairterminal.Thiswas a transparent attempt to lay thefoundation for the claim, made at the hearing, that theUnion was in the process of organizing, the employees atPandair. Since these pickets never distributed any authori-zation cards and never again sought to resume theirpamphleteering, it is now found that this purportedorganizing of the Pandair employees was no more than -astrategem to conceal the Union's secondary activity in theguise of a primary dispute. In any event, as the GeneralCounsel points out in his brief, when this allegedorganizing began during the second'week of the picketing,the Respondent had already engaged in a complete andcontinuing violation of Section 8(b)(4). Accordingly, it isnow found, on the facts set forth above, that the picketingat Pandair was not only for the object of forcing andrequiring the common carriers to cease doing business withPandair, but also to force OCT to recognize Local 295.The Respondent relies almost solely on the theory thatPandair and OCT are so closely related that they are oneand the same and "allies" so that the Union's picketing ofPandair was at all times primary and protected. Forreasons that are set forth below I can find no merit to thisargument on the facts in this case.It is obvious that there was no ally relationship here.Pandair did not and could not perform struck work forOCT. Pandair is anexportforwarder of freight for air andocean shipments. OCT, on the other hand, is involved intheimportbusiness.Notwithstanding the fact that Braut-man is the president of both corporations, he seldomparticipates in the affairs of OCT. The day-to-day laborrelationsof each company are handled by differentpersons, there is no regular interchange of employees, andthe employees work different hours at different rates of payand under separate supervision.' Although Pandair andOCT are owned by the same parent company, they are not 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDparts of an integrated organization,nor do theyparticipatein different parts of the same process.The operation of oneiswholly independent from thatof the other.InMiami Newspaper Printing PressmanLocal 46 (KnightNewspapers,Inc.),138 NLRB1346, 1347-48 (1962),enfd.322 F.2d 405,407-410 (C.A.D.C.,1963), the Board foundthat two companies engaged in the sametype ofbusiness atdifferent locations,with common ownership,officers, anddirectors;but which did business as separate and autono-mous operations were not to be regarded as a singleemployer or allied to one another within the meaning ofthe proviso to Section 8(b)(4)(B).Similarly, inLocal639,International Brotherhoodof Teamsters (Poole'sWarehous-ing, Inc.),158 NLRB 1281,1286 (1966),the Boardheld thatmore than mere common ownership must be shown for anemployer to be 'considereda primary employer. There theBoard stated that to establish such a relationship it isnecessary to provesuch actual or active common control,as distinguishedfrommere potential,as to denote an appreciableintegration of operations and management policies.[Id.at 1286.]Here there was no integration of management policies, norwas there evidence of actual or active common control.In the light of the facts found herein,I conclude and findthat Pandair and OCT are separate employers for thepurpose of Section 8(b)(4) of the Act and that bythe courseof conduct described above as to Pandair and theemployees of the common carriers serving Pandair, theRespondent Union violated Section 8(b)(4)(i) and (ii)(B) ofthe Act.Cases cited,supra,and also:American Federationof Radio & Television Artistsv.NLRB.,462 F.2d 887,891-892(C.A.D.C.,1972);San Francisco-Oakland Newspa-per Guild v. Kennedy,412 F.2d 541, 545 (CA. 9, 1969);Bachman MachineCo. v. N.L.R.B.,266 F.2d 599,602-605(C.A. 8, 1959);J.G.-Royand Sonsv.N.L.R.B.,251 F.2d771, 772-774 (C.A. 1, 1958);Milo Express, Inc.,212 NLRB313 (1974).CONCLUSIONS OF LAW1.The Respondent Union is a labor organizationwithin the meaning of Sections 2(5) and 8(b)(4) of the Act.2.The activities of the Respondent Union, set forthabove, occurring in connection with the operations ofPandair, OCT, and the common carriers serving Pandair,as described above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.3.By picketing the premises of Pandair Freight, Inc.,with whom it had no labor dispute, the Respondent hasengaged in, and has induced and encouraged individualsemployed by common carriers doing business with PandairFreight, Inc., to engage in, a strike or a refusal in the courseof their employment to perform services, and has threat-10 In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelationsBoard, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of theRulesand Regulations, be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waivedfor all purposes.ened,coerced,and restrained Pandair Freight,Inc.,withan object in each case of forcing or requiring persons tocease doing business with Pandair Freight,Inc., and offorcing Overseas Cargo Terminals,Inc., to recognize theRespondent,therebyengaging in unfair labor practiceswithin the meaning of Section 8(b)(4)(i) and(ii)(B) of theAct.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(bX4)(i) and (ii)(B)of the Act, it will be recommended that the RespondentUnion be ordered to cease and desist therefrom and to takecertain affirmative action designed to remedy the unfairlabor practices found and otherwise effectuate the policiesof the Act.Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER 10The Respondent, Local 295, Air Freight Chauffeurs,Handlers,Warehousemen and Allied Workers, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, its officers, agents, andrepresentatives, shall:1.Cease and desist from engaging in, or inducing orencouraging any individuals employed by Pandair Freight,Inc., or by any other person engaged in commerce or inanyindustry affecting commerce, to engage in a strike orrefusal in the course of their employment to use, manufac-ture, process, transport, or otherwise handle or work onany goods, articles,materials,or commodities or toperform any services, and cease and desist from threaten-ing, coercing, or restraining Pandair Freight, Inc., or anyother person engaged in commerce or in an industryaffecting commerce, where, in either case, an object thereofis to force or require persons to cease doing business withPandair Freight, Inc., or to force or require Overseas CargoTerminals, Inc., to recognize the aforesaid Union.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post in conspicuous places at its business offices,meeting halls, and at all places where notices to membersare customarily posted copies of the, attached noticemarked "Appendix."" Copies of the said notice on formsprovided by the Regional Director for Region 29, afterbeing duly signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarily11 In the event that the Board'sOrderis enforcedby a Judgment of aUnited StatesCourt of Appeals, thewords in the noticereading "Posted byOrder of the National LaborRelations Board" shall read"Posted Pursuantto a Judgment of the United States Court of AppealsEnforcingan Order ofthe NationalLabor Relations Board." LOCAL 295,AIR FREIGHT CHAUFFEURS485posted.Reasonable steps shall be taken by the saidRespondentto ensurethat said notices are not altered,defaced, or covered by any other material.(b)Mail signed copies of the notice to the RegionalDirector for Region 29, for posting by Pandair Freight,Inc.,OverseasCargo Terminals, Inc., or any commoncarrierdoingbusinesswith Pandair Freight, Inc., saidemployers or persons being willing, at all locations wherenotiLces totheir employees are customarily posted.(c)Notify the Regional Director for Region 29, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.industry affecting commerce, to engage in, strikes orrefusals in the course of their employment to use,manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities,or to perform any services; or threaten, coerce, orrestrainPandair Freight, Inc., or any other personengaged in commerce or in an industry affectingcommerce, where in either case an object thereof is toforce or require persons to cease doing business withPandair Freight, Inc., or to force or require OverseasCargo Terminals, Inc., to recognize the aforesaidUnion.APPENDIXNOTICE To MEMEERSPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTengage in,or induce, or encourage anyindividual employed by Pandair Freight, Inc., or byany otherperson engagedin commerce or in anLocAL 295, Ant FREIGHTCHAUFFEURS, HANDLERS,WAREHOUSEMEN ANDALLIEDWORKERS,INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OFAMERICA